 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD TOSH JACKSON,                           No. 1:17-cv-01042-DAD-GSA (PC)
12                       Plaintiff,
13            v.                                       ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14    DILEO, et al.,
                                                       (Doc. No. 21)
15                       Defendants.
16

17           Plaintiff Reginald Tosh Jackson is a state prisoner proceeding pro se and in forma

18   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On August 20, 2019, findings and recommendations were entered, recommending that this

21   action be dismissed based on plaintiff’s failure to state a claim upon which relief may be granted

22   under 42 U.S.C. § 1983. (Doc. No. 21.) Plaintiff was granted fourteen days in which to file

23   objections to the findings and recommendations. (Id.) The fourteen-day time period expired, and

24   plaintiff has not filed objections nor otherwise responsed to the findings and recommendations.

25           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and proper analysis.

28   /////
                                                       1
 1        Accordingly:

 2        1.    The findings and recommendations issued by the assigned magistrate judge on

 3              August 20, 2019 (Doc. No. 21) are adopted in full;

 4        2.    This action is dismissed, with prejudice, due to plaintiff’s failure to state a claim

 5              upon which relief may be granted under § 1983; and

 6        3.    The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
       Dated:   December 30, 2019
 9                                                  UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
